Name: COMMISSION REGULATION (EC) No 1751/97 of 9 September 1997 on the issue of import licences for garlic originating in China
 Type: Regulation
 Subject Matter: Asia and Oceania;  plant product;  international trade;  tariff policy
 Date Published: nan

 L 246/4 I EN I Official Journal of the European Communities 10 . 9. 97 COMMISSION REGULATION (EC) No 1751/97 of 9 September 1997 on the issue of import licences for garlic originating in China that Regulation for the month of September 1997; whereas it is therefore necessary to determine to what extent import licences may be issued in response to these applications; whereas the issue of licences in response to applications lodged after 5 September 1997 and before 6 October 1997 should be refused, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables ('), Having regard to Council Regulation (EC) No 903/97 of 21 May 1997 concerning a protective measure applicable to imports of garlic from China (2), and in particular Article 1 (3) thereof, Whereas pursuant to Commission Regulation (EEC) No 1859/93 (3), as amended by Regulation (EC) No 1 662/94 (4), the release for free circulation in the Com ­ munity of garlic imported from third countries is subject to presentation of an import licence; Whereas Article 1 ( 1 ) of Regulation (EC) No 903/97, restricts the issue of import licences for garlic originating in China to a maximum monthly quantity in the case of applications lodged from 1 June 1997 to 31 May 1998 ; Whereas, given the criteria laid down in Article 1 (2) of that Regulation and the import licences already issued, the quantity applied for on 5 September 1997 is in excess of the maximum monthly quantity given in the Annex to HAS ADOPTED THIS REGULATION: Article 1 Import licences applied for on 5 September 1997 pursuant to Article 1 of Regulation (EEC) No 1859/93 for garlic falling within CN code 0703 20 00 originating in China shall be issued for 0,10429 % of the quantity applied for, having regard to the information available to the Commission on 8 September 1997. For the abovementioned products applications for import licences lodged after 5 September 1997 and before 6 October 1997 shall be refused . Article 2 This Regulation shall enter into force on 10 September 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 September 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 297, 21 . 11 . 1996, p. 1 . 2 OJ L 130 , 22. 5. 1997, p. 6 . 3 OJ L 170 , 13 . 7 . 1993, p. 10 . ( ¦) OJ L 176, 9 . 7. 1994, p. 1 .